GIERKE, Judge
(dissenting):
I join in Part III of Judge Crawford’s dissent. 35 MJ at 496. I believe that the military judge’s inquiry was sufficient to satisfy United States v. Bertelson, 3 MJ 314 (CMA 1977). After reviewing the record, I have no doubt that appellant understood that the stipulation of fact, admitted in evidence in connection with his guilty pleas, was tantamount to a guilty plea to specification 2 of Charge I (wrongful introduction of cocaine). The military judge informed appellant that “the stipulation essentially admits the elements of the offense” and that she intended to “treat it as” a guilty plea. She had previously advised appellant that a guilty plea “is the strongest form of proof known to the law” and that, based solely on a guilty plea, the court could convict him “without receiving any evidence.” She ascertained that there was a factual basis for the stipulation and that there was no pretrial agreement. While the Bertelson inquiry in this case was irregular, it covered all the essential elements. To set aside the findings of guilty in this case is to elevate form over substance. Accordingly, I dissent.